United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3156
                        ___________________________

                                  Olajuwon Smith

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

            Charles Liggett, also known as Leggitt; Dream Young,
Health Care Administrator, CCS; Correct Care Solutions Company; Adam Clark,
 Lieutenant, Ouachita River Correctional Unit, ADC, also known as Sgt. Clark

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Hot Springs
                                ____________

                              Submitted: June 1, 2022
                                Filed: June 6, 2022
                                  [Unpublished]
                                  ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

     Arkansas inmate Olajuwon Smith appeals following adverse grant of summary
judgment on his 42 U.S.C. § 1983 claim against Dr. Charles Liggett. After careful
de novo review of the record, we conclude the district court1 properly granted such
summary judgment.2 See Morris v. Cradduck, 954 F.3d 1055, 1058 (8th Cir. 2020)
(standard of review); Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011) (stating
Eighth Amendment claim for deprivation of medical care requires showing the inmate
suffered from an objectively serious medical need and the prison official knew of
need yet deliberately disregarded it); Gibson v. Weber, 433 F.3d 642, 646 (8th Cir.
2006) (requiring inmate’s production of medical evidence establishing delay had
detrimental effect to avoid summary judgment on claim the delay in treatment was a
constitutional deprivation). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting in part the report and recommendation of the
Honorable Mark E. Ford, United States Magistrate Judge for the Western District of
Arkansas.
      2
        The district court also granted summary judgment to Adam Clark in the same
order. Smith has not made any meaningful argument challenging that portion of the
district court’s order. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir.
2004) (deeming waived a claim not raised or meaningfully argued in opening brief).

                                        -2-